Citation Nr: 0815712	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  

3.  Entitlement to service connection for tinea pedis 
(claimed as athletic feet).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999, March 2002 and May 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In April 2008, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.

The Board previously remanded this matter in August 2004.   

VA outpatient records dated in  2004 reflect that the veteran 
complained of depression secondary to knee pain.  At the 
hearing before the Board, the veteran testified that he has 
depression because of his foot problems.  Therefore, a claim 
for service connection for depression secondary to service-
connected hallux valgus and right knee disabilities is 
referred to the RO for appropriate development.  

The issue of service connection for tinea pedis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

An assignment of TDIU is dependent, in part, on a calculation 
of the overall disability percentage that a veteran has for 
his service-connected disabilities.  As establishment of 
service connection for tinea pedis could affect the veteran's 
eligibility for TDIU, the claim for entitlement to TDIU will 
be deferred until resolution of the claim of entitlement to 
service connection for tinea pedis.  See Holland v. Brown, 6 
Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. App. 31 
(1994); Parker v. Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  Pes planus was noted during the service entrance 
examination. 

2.  Competent medical evidence establishes that pes planus 
did not increase in disability during service. 


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§§ 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a December 2001 letter, the RO provided the veteran with 
VCAA notice regarding his claim for service connection for 
pes planus.  An October 2004 letters provided the veteran 
with notice in regard to his claim for service connection for 
tinea pedis and TDIU.  These letters explained VA's duty to 
assist the veteran with the development of his claim and 
informed the veteran what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining.  These letters also advised the veteran to 
submit any relevant medical records in his possession.  The 
notice provided to the veteran in regard to his service 
connection claims was provided prior to the rating decisions 
on appeal and thus reflects compliance with the timing 
requirements set forth in Pelegrini.  The VCAA notice 
regarding entitlement to TDIU was provided after the initial 
unfavorable rating decision.  However, any timing defect was 
remedied by the provision of content-complying notice in 
October 2004 followed by readjudication in the August 2007 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective 
date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).




II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A.
§ 1132.

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2007).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

The veteran had active duty service from April 1977 to April 
1980.   The report of the entrance physical, dated in April 
1977, indicates that a clinical evaluation of pes planus was 
noted during the entrance examination.  Because pes planus 
was noted during the entrance examination, the Board finds 
that the presumption of sound condition does not apply with 
regard to the veteran's feet.  The question now before the 
Board is whether pes planus was aggravated during service.

Service medical records show that the veteran was placed on 
physical profile in July 1977 because of blisters on the 
balls of his feet.  

A March 1978 entry in the service medical records noted that 
the veteran complained of difficulty walking on his right 
foot and reported that he had a sore heel for three days.  It 
was noted that the veteran's right heel was slightly swollen 
and was tender to touch.  A March 1978 x-ray of the right 
foot found no significant abnormalities.

A March 1979 entry noted that the veteran complained of pain 
in the left foot and reported that he could not move his 
toes.  The assessment was muscle cramp.  The veteran did not 
undergo a separation examination.  

A report of a September 1993  reserves enlistment noted 
moderate, asymptomatic pes planus. 

Post-service medical records reflect ongoing podiatric 
treatment and diagnoses of pes planus.  However, the record 
does not contain any medical opinions indicating that the 
veteran's pre-existing pes planus was aggravated during 
service.  

The veteran had a VA examination in September 2006.  The 
examiner indicated that the claims file was reviewed.  The 
examiner observed that pes planus was noted at induction.  
The examiner noted that there were not any records of 
complaints of "foot arch pain" during service which was not 
associated with hammer toes, calluses or bunions.  The 
examiner noted that there were complaints in 2002 of pain in 
the arch of the feet.  The examiner noted a current diagnosis 
of pes planus.  The examiner concluded that pes planus was 
not aggravated during service.  The examiner opined that this 
appeared to be something that evolved over time after 
discharge and was more likely than not the natural progress 
of his condition.  

The Board has also considered the veteran's testimony and 
statements submitted by him and others.  These statements 
contain observations regarding the foot problems the veteran 
had during service.  Competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge.   Layno v. Brown, 6 Vet. 
App. 465,  469-470 (1994).  Therefore, the veteran is 
competent to testify regarding symptoms he experienced during 
service.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994). There are no medical opinions in 
evidence indicating that the veteran's pes planus permanently 
worsened as a result of service.  

For the reasons discussed above, the Board concludes that 
service connection for pes planus is not warranted.  A 
competent medical opinion found that the increase in the 
severity of the veteran's pre-existing pes planus was not 
caused by aggravation during service but was due to the 
natural progression of the condition.  Accordingly, as there 
is a preponderance of the evidence against the claim of 
entitlement to service connection for pes planus, the claim 
must be denied.  The Board has considered the doctrine of 
reasonable doubt.  However, because there is a preponderance 
of the evidence against the claim for service connection for 
pes planus, the claim must be denied.   


ORDER

Service connection for pes planus is denied.


REMAND

Additional development is required with respect to the 
veteran's claim for service connection for tinea pedis.  

The fulfillment of the VA's statutory duty to assist includes 
requesting a VA examination when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

At the hearing, the veteran testified that he had calluses 
and blisters in between his toes during service.  An October 
1978 entry in the service medical records noted that the 
veteran complained of calluses on the left foot.    

The veteran had a VA examination in March 2006.  The examiner 
diagnosed onychomycosis of the toenails.  The examiner stated 
that there was no evidence of tinea pedis on examination.  
The examiner opined that onychomycosis is not related to 
service.  The examiner did not provide a rationale for the 
opinion.  On remand, the examiner is requested to provide an 
opinion, with rationale, addressing whether the currently 
diagnosed onychomycosis of the toenails is related to 
calluses noted during service.   

Accordingly, the case is REMANDED for the following action:

1.  A copy of the March 2006 VA orthopedic 
examination should be forwarded to the to 
the appropriate examiner for review.  A 
copy of the claims file should also be 
made available to the examiner, and the 
examiner should indicate in the addendum 
that a review of the claims file was 
conducted.

2.  The examiner is asked to provide an 
addendum to the March 2006 VA examination 
report.  The examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that onychomycosis is related 
to the foot complaints noted during 
service, include calluses noted during 
service.  The examiner should provide a 
rationale for the opinion expressed.  If 
the examiner determines that a new 
examination is necessary to make this 
determination, then such an examination 
should be scheduled.

3.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


